By an opinion of this court rendered and entered January 5, 1935, the judgment of the lower court in this cause was reversed and modified. Ashton, Adm'r, v. Skeen et al.,39 P.2d 1073. Subsequently the appellant filed herein a petition for a rehearing. The case has been given further consideration, and it is the opinion of the majority of the court that the former decision should be and it is hereby reaffirmed.
Appellant's petition for a rehearing is therefore denied.
ELIAS HANSEN, C.J., and EPHRAIM HANSON, J., concur. *Page 509